99 N.Y.2d 589 (2003)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
KEVIN FROST, Appellant.
Court of Appeals of the State of New York.
Submitted January 27, 2003.
Decided February 13, 2003.
Motion for an order continuing the order of Supreme Court sealing the minutes of certain ex parte proceedings, authorizing the People to file their brief under seal and authorizing the People to serve defendant with a version of said brief with redactions to eliminate references to material sealed by order of Supreme Court, granted in each respect.